Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2020 has been entered.
 
Overview
New 35 U.S.C. §103 rejection

Claim Rejections - 35 U.S.C. § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Jia et al., CN 105297119 A in view of Sugiura et al., U.S. Patent App. Pub. No. 2009/0308415 A1 [hereinafter Sugiura], Moehle et al., U.S. Patent App. Pub. No. 2002/0179121 A1 [hereinafter Moehle], Zhang, CN 105316752 A, and either Walsh, GB 2 334 037 A or Joshi et al., U.S. Patent No. 5,788,829 [hereinafter Joshi]. A machine translation was used for Jia et al. [hereinafter Jia]. A machine translation was used for Zhang. Factual references Lin et al., U.S. 2008/0156757 A1 [hereinafter Lin] or/and Logan et al., U.S. Patent App. Pub. No. 2017/0037529 A1 [hereinafter Logan] are used for this rejection.
Claim 1. The following reference(s) render this claim obvious.
I. Jia
Jia teaches a method for electroplating an object (electroplating; Jia abstract, [0009], [0032], fig. 1), comprising: 

using a [holder] to place the object in a plating tank (object in plating tank 1; Jia abstract, [0013], [0023], [0032], fig. 1), wherein the [holder] is selectively disposable above each of the first rinse tank, second rinse tank, and plating tank (hanger 15 is slidable along the connecting rod 13 with movement controlled by a control device, in order for the substrate to get into each tank the control device would have to selectively dispose the hanger 15, chuck 14, and clamp/plating strip 16 above each tank; Jia [0032], fig. 1); after electroplating the object in the plating tank, placing the object in the second rinse tank; rinsing the object in the second rinse tank (plating strip 16 would be placed and rinsed in first water washing tank 9; Jia [0032], [0039], fig. 1)
after rinsing the object in the second rinse tank, placing the object in an acid cleaning tank (plating strip 16 would be placed into nitric acid tank 10 after rinsing; id.); and 
after placing the object in the acid cleaning tank, placing the object in the first rinse tank (plating strip 16 would be placed into second water washing tank 12 after acid cleaning; id.).  
II. Movable Frame – Sugiura 
Jia does not explicitly teach a movable frame.

It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Sugiura’s frame with wheels in order to move tanks. 
III. Flowing - Moehle
Jia does not explicitly teach allowing the solution to flow from the first rinse tank to a second rinse tank.	
However, Moehle teaches a series of connected rinse tanks 501-505 where clean water 520 is fed into the final tank 505 and the water cascades down through the tanks until the level probe in the first tank 501 senses the required level. Moehle [0037], fig. 4. Moehle teaches the advantages of cascading water from the last rinse tank to the first rinse tank are simplicity and low cost. Moehle [0048], fig. 4.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Moehle’s cascading flow for simplicity and low cost.
	IV. Rack 
Jia does not explicitly teach a rack.
	A. Walsh
However, Walsh teaches a method using an electroplating jig comprising a cathodic support means, anodic support means, and a support frame 5 liftable by a hoist. Walsh p. 8 l. 4 – p. 9 l. 2, figs. 1, 18-20. Walsh’s cathodic support means comprises a cathodic mounting bracket 12 with cathodic racks 20 form a U-shape. Walsh p. 8 ll. 4-19, figs. 3, 18-20. Walsh’s jig further comprises uprights 26 straddling anode 43. Walsh p. 8 ll. 16-19, figs. 1-3. 
Walsh teaches the method further comprising using anode baskets 71 adjacent to cathodic racks 20. Walsh figs. 18 & 20.
Id., Walsh p. 13 ll. 20-27.
Evidentiary references Lin or/and Logan teach that a “rack” may comprise a mounting bracket with hangers which carry the workpieces. See Lin [0014], figs. 1-2, Logan [0034], figs. 1-3. Thus a person having ordinary skill in the art would have recognized that Walsh’s electroplating jig comprises a rack as evidenced by Lin or/and Logan.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the aforementioned prior art’s method comprising using clamp 16 with Walsh’s method comprising using an electroplating jig and anode baskets near cathodic racks to yield the predictable result of quickly accommodating a wide range of articles, minimizing set-up time, optimizing rate of production, and/or prolonging anode life.
	B. or Joshi
Joshi teaches a method comprising using rack comprising “a horizontal bar 24 supporting a number of workpieces” and anode plates 28 at first and second ends of the rack. Joshi col. 3 l. 34 – col. 4 l. 34, figs. 3-4. Joshi teaches this anode positioning achieves more uniform deposits. Joshi col. 3 l. 55 – col. 4 l. 2, figs. 3-4.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Joshi’s method comprising using a rack with anodes at the first and second ends to achieve more uniform deposits. Alternatively, it also would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Joshi’s method comprising using a rack with anodes at the first and second ends to hold multiple workpieces.
V. Coupled Rack – Zhang
Jia is silent on wherein the rack is coupled to the movable frame.
But Jia’s gantry comprising connecting rod 13, chuck 14, hanger 15, and now Walsh’s rack must be connected to something, thus a person having ordinary skill would have looked to the prior art for guidance.
Zhang teaches a method comprising attaching a gantry comprising a longitudinal rail 6 [corresponding to Jia’s connecting rod 13] is connected to production line rack 1 [corresponding to the claimed frame]. Zhang [0020]-[0022], figs. 1-2. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s gantry comprising a rack by attaching it to a frame in order to yield the predictable result of having a suitable means of holding up a gantry.

Claim 2. Jia does not explicitly teach the method of claim 1, further comprising prior to rinsing the object in the second rinse tank, placing the object in a third rinse tank that is disposed on the movable frame, wherein the solution flows from the second rinse tank to the third rinse tank.  
However, Moehle teaches the use of three rinse tanks, which a person having ordinary skill in the art would have recognized would achieve more cleaning than two rinse tanks. Moehle fig. 4. Moehle teaches counterflowing solution. See claim 1 rejection.

It further would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method by placing the third rinse tank on Sugiura’s frame with wheels in order to move tanks.

Claim 3. The aforementioned prior art teaches the method of claim 1, wherein the step of using the rack to place the object in the plating tank includes using the rack, wherein first and second anodes are respectively disposed proximal to first and second ends of the rack (rejected under Joshi for similar reasons stated in the claim 1 rejection). 

Claim 5. The aforementioned prior art teaches the method of claim 1, wherein the step of using the rack includes using a U-shaped rack (rejected under Walsh for similar reasons stated in the claim 1 rejection).

Claim 6. The aforementioned prior art teaches the method of claim 5, wherein the step of using the rack to place the object in the plating tank includes disposing the rack in the plating tank (rack would be disposed in the plating tank; Jia [0009], fig. 1) with the rack straddling a see claim 1 rejection).  

Claim 7. Jia does not explicitly teach the method of claim 1, wherein the solution includes de-ionized water.
However, Moehle teaches that deionized water is clean water. Moehle [0034], [0038], fig. 4. 
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s water with Moehle’s deionized water in order to use a form of clean water.

Claim 4 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Jia in view of Sugiura, Moehle, and either Walsh or Joshi as applied to claim 1 above and further in view of Vasquez et al., U.S. Patent App. Pub. No. 2012/0175248 A1 [hereinafter Vasquez].
Claim 4. Jia does not explicitly teach the method of claim 1, further comprising causing flow of solutions through the plating tank to be laminar.  
However, Vasquez teaches plating with laminar flow ensures a uniform thickness distribution. Vasquez [0041], figs. 2-3.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s system with laminar flow to ensure uniform thickness distribution.

Response to Arguments
Applicant’s latest filed arguments have been fully considered and are addressed below.
	
The Examiner has considered Applicant’s argument that Du, Sugiura, Moehle, and Singelyn do not teach rinse tanks.
The Examiner respectfully submits that these references were not cited for a rinse tank teaching, rather Jia was. Thus the combination of references teach the claim as a whole, including the rinse tanks.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is (571)270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/HO-SUNG CHUNG/
Examiner, Art Unit 1794